Citation Nr: 0946507	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for adjustment disorder with mixed anxiety 
and depressed mood.

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for right acromioclavicular arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for right knee patellofemoral 
chondromalacia with degenerative findings.

4.  Entitlement to an initial evaluation in excess of 30 
percent disabling for chronic tension headaches.

5.  Entitlement to an initial evaluation in excess of 30 
percent disabling for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to service connection for disability 
exhibited by chronic chest pain.

8.  Entitlement to service connection for disability 
exhibited by chronic abdominal pain.

9.  Entitlement to service connection for disability 
exhibited by vertigo.

10.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

11.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist.

12.  Entitlement to service connection for disability 
exhibited by lumbar spine pain.

13.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his appeal regarding the above listed 
issues with substantive appeals received in October 2006 and 
May 2009.  The Veteran indicated on his substantive appeals 
that he desired a hearing before a Veterans Law Judge of the 
Board at his local RO.  In a statement received from the 
Veteran in March 2008, the Veteran reiterated that he desired 
a hearing before a Veterans Law Judge at his local RO.  To 
date, the Veteran has not been scheduled for a hearing before 
a Veterans Law Judge at his local RO.  As such, the appeal 
must be remanded for the Veteran to be afforded a hearing 
before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


